[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as Reid
v. Cleveland Police Dept., Slip Opinion No. 2017-Ohio-7527.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-7527
  REID, APPELLEE, v. CLEVELAND POLICE DEPARTMENT ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Reid v. Cleveland Police Dept., Slip Opinion No.
                                     2017-Ohio-7527.]
Law-of-the-case doctrine applies only to rulings in the same case.
   (No. 2016-1122—Submitted June 20, 2017—Decided September 12, 2017.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 103781, 2016-Ohio-3466.
                                _____________________
        O’CONNOR, C.J.
        {¶ 1} In this appeal, we address whether the law-of-the-case doctrine
requires a court to follow a superior court’s decision in a prior appeal involving one
of the parties but in the context of a different case. We hold that it does not. The
law-of-the-case doctrine applies only to rulings in the same case. Accordingly, we
reverse the judgment of the Eighth District Court of Appeals.
                            SUPREME COURT OF OHIO




                         RELEVANT BACKGROUND
       {¶ 2} Appellee, Tobias Reid, pled guilty to petty theft in the Cuyahoga
County Common Pleas Court pursuant to a negotiated plea agreement. The plea
agreement included the provision that Reid’s motor vehicle, which had been seized
when he was arrested for stealing from a construction site, would be returned to
him.
       {¶ 3} The trial court accepted Reid’s plea and ordered the Cleveland police
department (which was not a party in that case) to return Reid’s vehicle. But the
department had already disposed of the automobile.
       {¶ 4} Reid moved to vacate his sentence because the police department had
failed to return the vehicle. The trial court denied the motion. Reid appealed his
criminal conviction to the Eighth District Court of Appeals. The appellate court
recognized that “the trial court ordered in the journal entry that the vehicle be
returned to Reid.” State v. Reid, 8th Dist. Cuyahoga No. 102536, 2015-Ohio-4185,
¶ 11. But it held that vacating his sentence was not the remedy:


       If the police department did in fact scrap the vehicle without order
       of the court, the department violated R.C. 2981.11, which governs
       the safekeeping of property in custody of the police. However, this
       would not have voided Reid’s plea, but would have entitled him to
       compensation for the value of the vehicle, that is, assuming he could
       prove ownership of [it]. See Kimmie v. Ohio Dept. of Rehab. &
       Corr., Ct. of Cl. No. 2005-03849-AD, 2005-Ohio-4612, ¶ 6, citing
       Berg v. Belmont Corr. Inst., Ct. of Cl. No. 97-09261-AD (1998) (a
       plaintiff “may recover the value of confiscated property destroyed
       by agents of defendant when those agents acted without authority or
       right to carry out the property destruction”).




                                         2
                                January Term, 2017




Reid at ¶ 11.
       {¶ 5} The Eighth District affirmed the conviction. 2015-Ohio-4185, ¶ 15.
       {¶ 6} Reid thereafter filed the underlying civil suit against the police
department and two police officers seeking $1,000,000 in compensatory damages
related to the disposal of his vehicle. The police department and the officers moved
for summary judgment, claiming, among other things, statutory immunity. The
trial court granted summary judgment without a written opinion, and Reid appealed
to the Eighth District, which reversed the trial court’s judgment.
       {¶ 7} The appellate court held that even though sovereign immunity
generally bars claims against a police department for the wrongful disposition of
vehicles, summary judgment was improper in this case because the law-of-the-case
doctrine applied. According to the Eighth District, the judge in the civil case was
bound by the ruling of the appellate court in Reid’s criminal case. Thus, it held,
summary judgment was improper because the appellate court in the criminal case
stated that Reid was entitled to compensation and upheld his guilty plea despite the
breach of one of the plea agreement’s material terms (return of the vehicle).
       {¶ 8} The police department and the officers appealed to this court,
asserting that the law-of-the-case doctrine does not require a court to apply the
findings of a superior court in a criminal case to a civil case brought by the criminal
defendant against individuals and entities who were not parties to the criminal case.
We accepted jurisdiction. 147 Ohio St. 3d 1505, 2017-Ohio-261, 67 N.E.3d 823.
                                    ANALYSIS
       {¶ 9} “[T]he law of the case is applicable to subsequent proceedings in the
reviewing court as well as the trial court. Thus, the decision of an appellate court
in a prior appeal will ordinarily be followed in a later appeal in the same case and
court.” Nolan v. Nolan, 11 Ohio St. 3d 1, 4, 462 N.E.2d 410 (1984). A plain reading
of Nolan indicates that the doctrine applies only to subsequent proceedings “in the
same case.” We reiterate our holding that the law-of-the-case doctrine is applicable




                                          3
                                   SUPREME COURT OF OHIO




only to proceedings within the same case and does not limit the actions of a court
in another case, even if that case has a party in common with the other case.
         {¶ 10} The law-of-the-case doctrine exists to promote the “finality and
efficiency of the judicial process by ‘protecting against the agitation of settled
issues.’ 1B J. Moore, J. Lucas, & T. Currier, Moore’s Federal Practice ¶ 0.404[1],
p. 118 (1984).” Christianson v. Colt Industries Operating Corp., 486 U.S. 800,
816, 108 S. Ct. 2166, 100 L. Ed. 2d 811 (1988). This court has long recognized that
the law-of-the-case doctrine is necessary to “ensure consistency of results in a case,
to avoid endless litigation by settling the issues, and to preserve the structure of
superior and inferior courts as designed by the Ohio Constitution.” Hubbard ex rel.
Creed v. Sauline, 74 Ohio St. 3d 402, 404, 659 N.E.2d 781 (1996), citing State ex
rel. Potain v. Mathews, 59 Ohio St. 2d 29, 32, 391 N.E.2d 343 (1979). Although
these objectives are compelling, they are less so when the case before the court is
not the same case in which the question at issue was earlier resolved. Indeed, courts
commonly consider the same legal issues over and over again but reach different
outcomes because the cases involve different facts.1 This deliberative process is a
hallmark of our judicial system and does not impede the goals of finality,
consistency, and efficiency.
                                        CONCLUSION
         {¶ 11} The law-of-the-case doctrine requires a court to follow rulings on
issues previously resolved within the same case. In this case, the appellate court
held that the law-of-the-case doctrine applied to force a court in a civil case to
adhere to an earlier decision in a criminal case. This was not a proper application


1
  Stare decisis and res judicata also promote finality and consistency in other contexts in the legal
system. See, e.g., Westfield Ins. Co. v. Galatis, 100 Ohio St. 3d 216, 2003-Ohio-5849, 797 N.E.2d
1256, ¶ 43 (“The doctrine of stare decisis is designed to provide continuity and predictability in our
legal system”); Grava v. Parkman Twp., 73 Ohio St. 3d 379, 381-382, 653 N.E.2d 226 (1995) (res
judicata involves both claim and issue preclusion). Those doctrines were not raised by the parties
or the lower court, and we do not consider them here.




                                                  4
                                 January Term, 2017




of the law-of-the-case doctrine. Accordingly, we reverse the judgment of the
Eighth District Court of Appeals and reinstate the Cuyahoga County Common
Pleas Court’s summary-judgment order.
                                                           Judgment reversed.
       O’DONNELL, KENNEDY, FRENCH, FISCHER, and DEWINE, JJ., concur.
       O’NEILL, J., dissents.
                                 _________________
       Tobias R. Reid, pro se.
       Barbara A. Langhenry, Cleveland Director of Law, William M. Menzalora,
Chief Assistant Director of Law, and Janeane R. Cappara, Assistant Director of
Law, for appellants.
                                 _________________




                                         5